PER CURIAM.
We have for review the decision in Moon v. State, 737 So.2d 655 (Fla. 5th DCA 1999), in which the Fifth District affirmed the decision of the trial court and certified conflict with State v. Wise, 744 So.2d 1035 (Fla. 4th DCA 1999), and State v. Cotton, 728 So.2d 251 (Fla. 2d DCA 1998). We have jurisdiction. See V, § 3(b)(4), Fla. Const.
We recently held that the Prisoner Re-leasee Reoffender Act does not violate separation of powers, and rejected other constitutional challenges to the Act. See State v. Cotton, Nos. SC94996 & SC95281, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000). Accordingly, we similarly approve the Fifth District’s decision in this case.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.